Citation Nr: 1759069	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-10 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for prostate cancer for accrued benefits purposes.

3.  Entitlement to an increased rating for hearing loss for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy Reserves from August 1953 to July 1995.  He died in August 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In December 2016, the appellant testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the AOJ has characterized the prostate and hearing loss issues as claims for accrued benefits.  The Board further notes that there is a distinction between two types of adjudication: accrued benefits and substitution.  Unlike an accrued benefits claim, the record in a substitution claim is not closed on the date of death of the original claimant but remains open for submission and development of any pertinent additional evidence.

In this regard, in September 2014, VA issued a regulation regarding substitution following a claimant's death, which has been codified at 38 C.F.R. § 3.1010 (2017).  That regulation states that if a claimant dies on or after October 10, 2008, a person eligible for accrued benefits under 38 C.F.R. § 3.1000(a) (1-5) may, in priority order, request to substitute for the deceased claimant in a claim for periodic monetary benefits under laws administered by VA, or an appeal of a decision with respect to such claim, that was pending before the AOJ or the Board when the claimant died.  Upon a grant of a request to substitute, the substitute may continue the claim or appeal to completion.  See 38 C.F.R. § 3.1010(a).  In lieu of a specific request for substitution, a claim for accrued benefits, survivors' pension, or DIC benefits by an eligible person is deemed to include a request to substitute if a claim for periodic monetary benefits, or an appeal of a decision with respect to such claim, was pending before the AOJ or the Board when the claimant died.  See 38 C.F.R. § 3.1010(c)(2).

In this case, in June 2010, the Veteran submitted a claim for an increased rating for hearing loss and service connection for prostate cancer, which was acknowledged by the RO in an August 2010 letter.  Only a few weeks later, however, the Veteran died.  Hence, it appears that there were claims involving periodic monthly payments pending before the AOJ at the time of the Veteran's death.  Moreover, in September 2010, the appellant submitted a VA Form 21-534 Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child.  This raises the question of whether the claims for accrued benefits may be adjudicated based on substitution.  See 38 C.F.R. § 3.1010.

All determinations regarding a request to substitute must be made in the first instance by the AOJ, subject to the provisions of 38 C.F.R. § 20.1302.  See 38 C.F.R. § 3.1010(b), (c)(1), (e) (2017).  The AOJ's decision in this regard is appealable.  38 C.F.R. § 3.1010(e)(2).  In this case, the inferred claims for substitution have not been adjudicated by the AOJ, as is required by 38 C.F.R. § 3.1010(e) (effective October 6, 2014).  The United States Court of Appeals for Veterans Claims has held that VA must comply with its own procedures related to applications for substituted claims.  See Reliford v. McDonald, 27 Vet. App. 297 (2015).

The Board again emphasizes that the distinction between the two types of adjudication, accrued benefits and substitution, is significant.  Unlike an accrued benefits claim, the record in a substitution claim is not closed on the date of death of the original claimant but remains open for submission and development of any pertinent additional evidence.  38 U.S.C.A. § 5121A.  A remand is therefore required for a determination as to whether there has been a valid claim for substitution.

Furthermore, it does not appear that the appellant was provided with notice of the substitution regulation.  See National Organization of Veterans Advocates, Inc. v. Secretary of Veterans Affairs, 809 F.3d 1359 (Fed. Cir. 2016) (upholding VA's regulations requiring the AOJ to make the substitution determination even if a claim is pending before the Board).

As to the claim regarding cause of death, the Veteran's death certificate indicates that the immediate cause of death was cardiorespiratory failure secondary to acute kidney injury and electrolyte abnormalities secondary to liver dysfunction and cirrhosis secondary to perforated gastric ulcer.  Other significant conditions contributing to death included prostate cancer, liver cancer and lung lesion.  At the time of death, the Veteran was service-connected for hearing loss and tinnitus only.

The appellant contends that the disabilities which resulted in the Veteran's death were the result of herbicide exposure she claims the Veteran was exposed to in Puerto Rico or Gulfport, Mississippi.  Alternatively, she contends that the Veteran was exposed to asbestos and that this resulted in the disabilities which caused his death, to specifically include the lung lesion.  In this regard, although in September 2013, the RO issued a formal finding that there was no evidence that the Veteran had been exposed to herbicide agents in Puerto Rico or Gulfport, Mississippi, it is not clear whether he was exposed to asbestos.

The VA Manual provides guidance for developing claims based on asbestos exposure.  See M21-1, Part IV, Subpart ii, Chap. 1, Sec. I, Para. 3.  The Board further observes that such development may be complicated by the fact that it appears that many of the Veteran's service treatment records are missing.  In this regard, a June 2009 formal finding noted that there were no service treatment records for the period from 1953 to 1984.  Although some service treatment records dated from this time period were subsequently obtained, it is not clear that all service treatment records are now of record.  Accordingly, in undertaking development related to the claim for cause of death, to include any asbestos-related development, the RO should take into consideration its potentially heightened duty to assist.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).

In addition, while some records associated with the VA Loma Linda Healthcare System from 2008 to 2010 are associated with the claims file, it is not clear that the complete records from this time period are of record or whether there are any outstanding treatment records dated prior to 2008.  Any such outstanding records should be obtained.

Finally, since no medical opinion has been obtained to address the issue of the cause of the Veteran's death, one should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notice letter that explains substitution pursuant to 38 C.F.R. § 3.1010.  Afford the appellant the opportunity to submit additional evidence or argument in furtherance of the claims involving hearing loss and prostate cancer.  Associate any records or responses received with the claims file, and undertake any reasonable indicated development.

2.  Adjudicate whether the appellant is eligible to substitute for the deceased Veteran for the purpose of continuing the claims for an increased rating for hearing loss and service connection for prostate cancer.  Send the appellant appropriate notice with respect to her status as a substituted party, or lack thereof.

3.  Associate with the claims file any outstanding VA treatment records associated with the VA Loma Linda Healthcare System.

4.  Verify all periods of the Veteran's service in the Navy Reserves, to include all periods of active duty for training and inactive duty for training.

5.  Contact the appropriate entity or entities to request the complete service treatment records and service personnel records pertaining to the Veteran's periods of relevant service in the Navy Reserve.  All attempts to obtain the records must be documented in the claims file and must be performed in accordance with 38 C.F.R. § 3.159(c)(2).  If no such records exist, or they are otherwise unavailable, the claims file should be updated and documented accordingly.

6.  Undertake all appropriate development related to claims based on asbestos exposure in accordance with M21-1, Part IV, Subpart ii, Chap. 1, Sec. I, Para. 3.

7.  After completing the above development, obtain an opinion from an appropriate medical provider.  The examiner should review the entire claims file.

The examiner should first identify each principal and contributory cause of the Veteran's death.  Then, for each principal or contributory cause of the Veteran's death, the examiner should provide an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the principal or contributory cause of death was incurred in or otherwise related to the Veteran's military service, to include any claimed asbestos exposure.

A complete rationale should accompany any opinion provided.

A disability will be considered the principal (or primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.

A disability will be considered a contributory cause of death where it contributed substantially or materially, it combined to cause death, or it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.

8.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




